                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS
                                         TYLER DIVISION
LARRY COLEMAN HICKS                               §

v.                                                §       CIVIL ACTION NO. 6:18cv358

KARL GENTRY                                       §

          MEMORANDUM ORDER OVERRULING PLAINTIFF’S OBJECTIONS
     AND ADOPTING THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION


        The Plaintiff Larry Hicks, a prisoner of the Smith County Jail proceeding pro se, filed this
civil rights lawsuit under 42 U.S.C. §1983 complaining of alleged deprivations of his constitutional

rights. This Court referred the matter to the Honorable John D. Love, United States Magistrate

Judge, for consideration pursuant to applicable laws and orders of this court. The sole named
defendant is state parole officer Karl Gentry.

        After review of the pleadings, the magistrate judge recommended dismissal of the lawsuit
as malicious because the case is duplicative of another lawsuit which Hicks had filed against Gentry

and two other individuals, Judge Kerry Russell and Smith County District Attorney Matt Bingham.

The magistrate judge also recommended that Hicks be warned of the possibility of sanctions in the
events he continues his pattern of abusive litigation.

        After the magistrate judge’s Report issued, Hicks wrote five separate letters to the Court, but
none of these address the basis for the magistrate judge’s recommendation; instead, they make vague

allegations of conspiracy and ask the meaning of an equalization order. The most recent letter

received by Hicks reads, in its entirety, “the Father in Heaven says, ‘if you do not move forward,
there’s going to be big trouble.”




                                                  1
        The court conducted a de novo review of these letters, construed as objections, in relation

to the pleadings and the applicable law. See FED. R. CIV. P. 72(b). After careful consideration, the
court concludes Plaintiff’s objections lack merit.
                                             ORDER

        Accordingly, Plaintiff’s objections are OVERRULED. The findings of fact and conclusions

of law of the magistrate judge are correct and the report of the magistrate judge is ADOPTED. It

is accordingly
        ORDERED that the above-styled civil action is DISMISSED with prejudice as malicious.

It is further

        ORDERED that the Plaintiff Larry Coleman Hicks is WARNED that any future filing of

frivolous, malicious, scurrilous, or repetitive lawsuits, pleadings, motions, letters, or other

documents, in this or any other case, may result in the imposition of sanctions, monetary or
otherwise, in accordance with Fed. R. Civ. P. 11.

        A final judgment will be entered in this case in accordance with the magistrate judge’s
recommendations. All motions not previously ruled upon are hereby DENIED.

        SIGNED this the 7 day of January, 2019.




                                      ____________________________
                                      Thad Heartfield
                                      United States District Judge




                                                 2
